DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments filed 07/26/2022 have been entered. Claims 1, 4, and 9-20 are pending. 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 07/26/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
4.	Applicant’s arguments, filed 07/26/2022, with respect to claim objections of claims 9-10 and 17 have been fully considered and are persuasive.  The objections of claims 9-10 and 17 have been withdrawn. 
5.	Applicant's arguments filed 07/26/2022 regarding the 35 U.S.C. 103 rejections in view of Oberoi et al. (US 2016/0011593) and Konolige et al. (US 9,227,323) have been fully considered but they are not persuasive. 
Specifically, Applicant argues that the cited prior art fails to disclose or suggest a control portion to which a three-dimensional shape data of the object is inputted in advance, and the steps of “travelling” and “moving” are executed based on the three-dimensional shape data (see page 9 of Remarks). However, Oberoi discloses the steps of “travelling” and “moving” are executed based on a shape of the object (see at least paras. [0240]-[0241] disclose the external mobile platform is driven across floor to be macro-positioned relative to exterior 234 of fuselage assembly 114 and tool 629 is micro-positioned at a particular location along 662 along exterior 234 of fuselage assembly 114). The exterior 234 forms a surface of fuselage assembly 114 and therefore defines a shape of the fuselage assembly 114. Oberoi does not explicitly the shape of the fuselage assembly includes a three-dimensional shape data of the fuselage assembly. 
However, Konolige teaches sensors 106 and 108 mounted on a robot arm configured to scan surrounding environment and objects to obtain shapes and positions of objects, build a virtual environment including a model of the objects using the sensor data such that the robot arm can pick and place objects efficiently (see at least Col. 9 lines 25-35; Col. 7 lines 4-23; Col. 9 line 49 – Col. 10 line 24; Col. 10 lines 36-46; Col. 16 lines 11-18). Konolige further teaches the sensors 106 and 108 are 3D depth sensors (Col. 7 lines 4-8). Hence, the sensor data obtained by sensors 106 and 108 includes three-dimensional shape data of objects, and the robotic system 100 of Konolige uses the obtained sensor data to determine a position to approach and pick up the objects (Figs. 2A and 2B). Konolige does not specifically teach the three-dimensional shape data is inputted in advance. However, inputting three-dimensional shape data in advance is old and well-known in the art and is taught by Yasuo et al. (JPH0798217A) (see paras. [0023] and [0042]-[0043]). Therefore, the limitations of claim 1 are not novel and non-obvious in view of prior art of record. Claim 14 is rejected for similar reasons above. 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 11-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oberoi et al. (US 2016/0011593 A1), in view of Konolige et al. (US 9,227,323 B1), and in further view of Yasuo et al. (JPH0798217A).
Regarding claim 1 and similarly cited claim 14, Oberoi teaches: 
A method of controlling a surface treatment apparatus (Fig. 17), 
wherein the surface treatment apparatus comprises:
	a treatment machine (Fig. 20, “end effector 2012”) configured to treat a surface or the object ([0354], “external mobile platform 1607 may be used to perform operations along portion 1708 of exterior 1700 of fuselage assembly 1100 between axis 1704 and axis 1706 at second side 1712 of fuselage assembly 1100.”);
	a work robot movably holding the treatment machine (Fig. 20, [0377] “end effector 2012 may be associated with external robot device 1608 … A tool (not shown), such as a hammer, may be removably attached to end effector 2012.”);
	a self-propelled cart (Fig. 6, “external mobile platform 404”; Fig. 17, [0342], “external mobile platform 1605 and external mobile platform 1607”) mounting the work robot (Fig. 20, [0343], “External robotic device 1608 may be associated with external mobile platform 1607.”), the self-propelled cart travelling the floor on which the object is placed ([0238], “In particular, external mobile platform 404 may be macro-positioned 661 relative to exterior 234 of fuselage assembly 114.”; [0347], “Autonomous vehicle 1613 may be used to drive external platform 1607 autonomously.”);
	a first movement distance sensor mounted on the self-propelled cart (Fig. 6, [0235], “number of sensors 628 may be associated with external mobile platform 404 … For example, number of sensors 628 may take the form of number of radar sensors 630.”); 
the method comprising:
travelling the self-propelled-cart on the floor based on (a position of) the self-propelled cart and (a position of) the object obtained by the first movement distance sensor (Fig. 6, [0237], “Radar data 653 generated by number of radar sensors 630 may be used to avoid obstacles within manufacturing environment 100 in FIG. 1. Further, number of radar sensors 630 may be used to position external mobile platform 404 relative to fuselage assembly 114 that is being supported by assembly fixture 324 in FIG. 3.”; [0238], “For example, number of radar sensors 630 may be used to roughly position external mobile platform 404 relative to exterior 234 of fuselage assembly 114. In particular, external mobile platform 404 may be macro-positioned 661 relative to exterior 234 of fuselage assembly 114.”);
moving, after travelling the self-propelled cart, the work robot upward ([0215], “External robotic device 408 may be movably associated with supporting structure 610 such that external robotic device 408 may be capable of moving vertically with respect to supporting structure 610.”; [0398], “As depicted, supporting structure 2305 may be sufficiently tall such that external robotic device 1608 may reach crown 1407 of fuselage assembly 1100 in FIG. 14. In particular, supporting structure 2305 may have height 2400 sufficient such that a tool (not shown) attached to end effector 2312 of external robotic device 1608 may reach the topmost point of crown 1407 of fuselage assembly 1100 in FIG. 16.”) based on a shape of the object ([0240]-[0242], Specifically paragraph [0242] discloses “Tool 629 may be micro-positioned at particular location 662 along exterior 234 of fuselage assembly 114 using external robotic device 408… As depicted, particular location 662 may be a location on a panel of fuselage assembly 114, such as panel 216.”) and based on (a position of) the self-propelled cart and (a position of) the object obtained by the first movement distance sensor ([0240]-[0241]); and 
treating, after moving the work robot upward, the surface of the object by the treatment machine with moving the work robot ([0205], “external mobile platform 404 may be autonomously driven and operated around fuselage assembly 114 to position external mobile platform 404 and first riveting tool 412 associated with external mobile platform 404 relative to plurality of locations 446 on fuselage assembly 114 for performing operations 124.”; [0342], “External mobile platform 1605 and external mobile platform 1607 may be examples of implementations for external mobile platform 404 in FIG. 4.”) based on a shape of the object ([0240]-[0242], Specifically paragraph [0242] discloses “Tool 629 may be micro-positioned at particular location 662 along exterior 234 of fuselage assembly 114 using external robotic device 408… As depicted, particular location 662 may be a location on a panel of fuselage assembly 114, such as panel 216.”).
	Oberoi does not explicitly teach moving the self-propelled cart and the work robot based on a distance between the self-propelled cart and the obtained by the first movement distance sensor. 
However, Oberoi teaches controlling the external mobile platform 404 (self-propelled cart) to a position relative to exterior of fuselage assembly 114 (object) to perform an operation using radar sensors for navigation (see at least paragraph [0238]). This indicates that a distance between the external mobile platform 404 and the exterior of the fuselage assembly 114 is known in order to navigate the external mobile platform 404 and position the work robot along with its end effector in order to perform an operation on the object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Oberoi to control movement of the self-propelled cart and the work robot by measuring a distance between the self-propelled cart and the object. Such modification ensures that the external mobile platform 404 does not collide with the exterior of the fuselage assembly 114 and the end effector can perform an operation with accuracy and precision. Moreover, radar sensors are well known in the art to measure distances.  
Oberoi fails to specifically teach the shape of the object being a three-dimensional shape data of the object; a second movement distance sensor mounted on the work robot, and the control method further comprises moving the work robot upward, and moving the work robot based on a distance between the work robot and the object obtained by the second movement distance sensor and the three-dimensional shape data of the object.
However, in the same field of endeavor, Konolige teaches: 
the shape of the object being a three-dimensional shape data of the object (Col. 9 lines 21-31, “a virtual environment including a model of the objects in 2D and/or 3D may be determined and used to develop a plan or strategy for picking up the boxes.”; Col. 9 lines 25-35; Col. 7 lines 4-11 and lines 14-20; Col. 9 line 49 – Col. 10 line 24; Col. 16 lines 11-18);
 	a second movement distance sensor mounted on the work robot (Figs. 2A, 2B, and 2C, Col. 7 lines 4-8, “The sensing system 130 may use one or more sensors attached to a robotic arm 102, such as sensor 106 and sensor 108, which may be 2D sensors and/or 3D depth sensors that sense information about the environment as the robotic arm 102 moves.”), and 
a control method comprising:
travelling the self-propelled cart on the floor based on the three-dimensional shape data (Col. 7 lines 4-23);
moving the work robot based on a three-dimensional shape data of the object (Col. 9 lines 25-35; Col. 7 lines 4-11 and lines 14-20), a distance between the self-propelled cart and the object obtained by the first movement distance sensor (Col. 7 lines 13-23, “In further examples, scans from one or more 2D or 3D sensors with fixed mounts on a mobile base, such as a front navigation sensor 116 and a rear navigation sensor 118, and one or more sensors mounted on a robotic arm, such as sensor 106 and sensor 108, may be integrated to build up a digital model of the environment, including the sides, floor, ceiling, and/or front wall of a truck or other container. Using this information, the control system 140 may cause the mobile base to navigate into a position for unloading or loading.”), and based on a distance between the work robot and the object obtained by the second movement distance sensor (sensors 106 and 108) (Col. 7 lines 4-11 and lines 14-20; Col. 9 lines 21-31, “a virtual environment including a model of the objects in 2D and/or 3D may be determined and used to develop a plan or strategy for picking up the boxes. In some examples, the robot may use one or more sensors to scan an environment containing objects, as shown in FIG. 2B. As the robotic arm 102 moves, a sensor 106 on the arm may capture sensor data about the stack of boxes 220 in order to determine shapes and/or positions of individual boxes. In additional examples, a larger picture of a 3D environment may be built up by integrating information from individual (e.g., 3D) scans.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Oberoi to configure a second movement distance sensor mounted on the work robot, and to move the work robot based on a distance between the work robot and the object obtained by the second movement distance sensor and the three-dimensional shape data of the object, as taught by Konolige. Such modification allows that the robot gathers information with accuracy and therefore determines most efficient locations on the surface of the object to perform an operation. 
	Neither Oberoi nor Konolige specifically teaches the three-dimensional shape data of the object is inputted in advance to a control portion. 
	However, Yasuo teaches a robotic apparatus for manipulating an object (Fig. 1, [0021], “The appearance of the inspection object 1 having a three-dimensional shape in the production line is automatically inspected. The inspection object 1 is transported by the autonomous unmanned transport robot 2 and is carried into / out of the measuring table 6 using the handling robots 3, 4, 5, etc., and is a TV camera and other optical detection means or other detection means.”) comprising a control portion to which a three-dimensional shape data of the object is inputted in advance ([0023], “The three-dimensional object recognition and inspection unit A1 is accompanied by … the shape sent from the CAD design system… The inspection method is automatically selected by an expert system according to the purpose, the inspection method is automatically selected and automatically programmed to automatically generate the inspection program, and the dimension and shape are compared by comparing the inspection model with the measurement data.”; [0043], “Considering that the inspection object is a product or a part of a product, it is assumed that the three-dimensional shape model is given from the upstream of the design process or the like as the shape data of the CAD model or the product model.”; [0042], “The basic concept of 3D shape recognition is to compare the description of the inspection object obtained from the 3D image of the scene with the description of the recognition model of the inspection object prepared in advance. It is to obtain the type and the three-dimensional position / posture. Accordingly, as shown in FIG. 11, the three-dimensional shape recognition is performed by a recognition / inspection model creation unit A122 that creates a recognition model of an object to be inspected in advance, and a recognition model and a scene when the measurement data comes in.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Oberoi, in view of Konolige, to input three-dimensional shape data of an object in advance. Such modification reduces operation time of the robot so that the robot does not have to measure the three-dimensional shape data during operation. 

	b.	Regarding claim 11 and similarly cited claim 18, Oberoi further teaches wherein the work robot comprises a work arm ([0181], “External robotic device 408 may take the form of, for example, without limitation, a robotic arm.”; Fig. 17 shows a robotic arm 1606.), and 
	wherein the treatment machine is held by a leading end portion of the work arm (Figs. 3 and 20, [0220], “first end effector 410 may be associated with external robotic device 408.”; [0377], “end effector 2012 may be associated with external robotic device 1608 … A tool (not shown), such as a hammer, may be removably attached to end effector 2012.”).

	c.	Regarding claim 12 and similarly cited claim 19, Oberoi further teaches wherein the work robot is capable of moving relative to the self-propelled cart at least in a height direction ([0215], “External robotic device 408 may be movably associated with supporting structure 610 such that external robotic device 408 may be capable of moving vertically with respect to supporting structure 610.”; [0390], “external robotic device 1608 may be associated with platform base 2300 through robotic base 2304. Robotic base 2304 may be movably associated with platform base 2300 through supporting structure 2305. External robotic device 1608 may be configured to move vertically with respect to supporting structure 2305.”; [0391], “Depending on the implementation, movement system 2306 may control the movement of external robotic device 1608 relative to at least one of supporting structure 2305, robotic base 2304, and platform base 2300.”).

d.	Regarding claim 13 and similarly cited claim 20, Oberoi fails to specifically teach wherein the surface treatment apparatus further comprises a position determination camera, the control method further comprising: capturing an image data of a work area in which the object and the work machine are present, and recognizing a relative positional relation between the object and the work machine, based on the image data and the three-dimensional shape data.
	However, Konolige teaches wherein the surface treatment apparatus further comprises a position determination camera (Col. 7 lines 4-8, “The sensing system 130 may use one or more sensors attached to a robotic arm 102, such as sensor 106 and sensor 108, which may be 2D sensors and/or 3D depth sensors that sense information about the environment as the robotic arm 102 moves.”), 
the control method further comprising: 
capturing an image data of a work area in which the object and the work machine are present (Col. 9 lines 21-35, “Within examples, a virtual environment including a model of the objects in 2D and/or 3D may be determined and used to develop a plan or strategy for picking up the boxes … As the robotic arm 102 moves, a sensor 106 on the arm may capture sensor data about the stack of boxes 220 in order to determine shapes and/or positions of individual boxes. In additional examples, a larger picture of a 3D environment may be built up by integrating information from individual (e.g., 3D) scans. Sensors performing these scans may be placed in fixed positions, on a robotic arm, and/or in other locations.”), and 
recognizing a relative positional relation between the object and the work machine, based on and the three-dimensional shape data (Col. 9 lines 21-28, “a virtual environment including a model of the objects in 2D and/or 3D may be determined and used to develop a plan or strategy for picking up the boxes … As the robotic arm 102 moves, a sensor 106 on the arm may capture sensor data about the stack of boxes 220 in order to determine shapes and/or positions of individual boxes.”; Col. 5 line 66 – Col. 6 line 1, “the reconstructed environment may then be used for identifying objects to pick up, determining pick positions for objects,…”) and the captured image data (Col. 7 lines 14-23, “scans from one or more 2D or 3D sensors with fixed mounts on a mobile base, such as a front navigation sensor 116 and a rear navigation sensor 118, and one or more sensors mounted on a robotic arm, such as sensor 106 and sensor 108, may be integrated to build up a digital model of the environment, including the sides, floor, ceiling, and/or front wall of a truck or other container. Using this information, the control system 140 may cause the mobile base to navigate into a position for unloading or loading.”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Oberoi to capture images of the work area and recognize a relative positional relation between the work machine and the object based on the imaged data and the shape data of the object, as taught by Konolige. This modification ensures that the robot is able to determine the most efficient location on the surface of the object to perform operations. 


8.	Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Oberoi, in view of Konolige and Yasuo, and in further view of Igarashi (JP 2017110466A).
Regarding claim 4 and similarly cited claim 15, the combination of Oberoi, Yasuo, and Konolige fails to specifically teach wherein the surface treatment apparatus further comprises: a tilt adjustment device mounted on the self-propelled cart, and a level sensor mounted on the self-propelled cart, the control method further comprising: adjusting, after moving travelling the self-propelled cart, the self-propelled cart to a horizontal posture by controlling the tilt adjustment device based on detection information of the level sensor.
However, in the same field of endeavor, Igarashi teaches:
a level sensor mounted on the self-propelled cart (Fig. 1, [0024], “The self position detecting means 32 includes an overall overhead camera 36, a sensor (not shown), and a self position detecting section 38 … The overall overhead view camera 36 is installed at the upper part of the control box 22 and photographs the surroundings and birds0eye over the entire circumference of the traveling carriage 10.”; [0025], “The detecting unit 38 analyzes the information such as the photographed image and collates it with the information of the construction work space stored in the database 42 to detect its own position.”), 
a tilt adjustment device mounted on the self-propelled cart (Fig. 1, [0022], “The traveling carriage 10 is provided with a pantograph type lifting device 18 (lifting means) for lifting and lowering the loading platform 12 up and down”), and 
the control method further comprising: adjusting, after travelling the self-propelled cart, the self-propelled cart to a horizontal posture by controlling the tilt adjustment device based on detection information of the level sensor (Fig. 1, [0022], “The traveling carriage 10 is provided with a pantograph type lifting device 18 (lifting means) for lifting and lowering the loading platform 12 up and down, and in a state as it is, mounting work at a high place where the tip of the manipulator 14 does not reach easily is performed easily be able to. The elevating device 18 has a horizontal holding mechanism (not shown) for setting the loading platform 12 in a horizontal state when the loading platform 12 is inclined, such as when the traveling carriage 10 is on the inclined surface.”; [0023], “the traveling carriage 10 acquires the information on the external environment, compares the acquired information with the information on the construction work space which is previously grasped, detects the position of itself And a movement control means 34 for moving the traveling carriage 10 (self) to the vicinity of the preset insert 2 are mounted on the self-position detecting means 32.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Oberoi, in view of Konolige and Yasuo, to adjust the self-propelled cart to a horizontal posture by controlling a tilt adjustment device mounted on the self-propelled cart based on detection information of a level sensor mounted on the self-propelled cart after moving the self-propelled cart to the designated work position, as taught by Igarashi. This modification results in the robot being able to set the work machine in a horizontal state when the self-propelled cart is on an inclined surface, providing stability for the robot to perform operations on the object. 


9.	Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Oberoi, in view of Konolige, Yasuo, and Igarashi, and in further view of Yamamoto (JPH10264060A).
a.	Regarding claim 10 and similarly cited claim 17, Oberoi further teaches adjusting a posture of the self-propelled cart based on distance (relative a surface) of the object ([0238]-[0240]) disclose the external mobile platform is macro-positioned relative to exterior 234 of fuselage assembly 114 using radar sensors). 
The combination of Oberoi, Konolige, Yasuo, and Igarashi fails fails to specifically teach the distance includes a distance relative to each one of a plurality of determination points obtained by the second movement distance sensor when treating the surface of the object.  
However, Yamamoto teaches:
the control method further comprising: adjusting a posture of the robot based on distance relative to each one of a plurality of determination points obtained by a distance sensor mounted on the robot when treating the surface of the object ([0012], “this embodiment in any of the distance sensor 5x plurality of distance can be measured up to a plurality of points on the two axes intersecting on the coated surface F”; [0015], “each of the distance sensors 5x, 5y is to measure the distance to each point of the three or more points that are not linearly arranged on the coated surface F”; [0017], “Then, the image processing apparatus 6 and the distance and orientation calculation apparatus 7 is connected to a control unit 8 for determining a respective axis control parameter of the robot arm 2. The control unit 8 based on the output signal of said distance and orientation calculating apparatus 7, the maintaining the distance between the coating machine T and the coated surface F to a preset predetermined value, the coating machine T painted surfaces F together with a feedback control so as to confronting, based on an output signal of the image processing apparatus 6, while the feedback control so as to move along the traveling path reference position PT is set to a preset on the image, to determine the control parameters for each axis of the robot arm 2 and to output to the drive unit 10.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Oberoi, in view of Konolige, Yasuo, and Igarashi, to control the work robot to move the treatment machine relative to the surface of the object based on the distance relative to the surface of the object determined by a distance sensor, as taught by Yamamoto. This modification ensures the robot is able to maintain a predetermined distance between the treatment machine and the object when performing operation in order to achieve a uniform treatment on the surface of the object. 

10.	Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Oberoi, as modified by Konolige and Yasuo, and further in view of Maeda (JP 2017039188 A).
	a.	Regarding claim 9 and similarly claim 16, the teachings of Oberoi and Konolige have been discussed above with respect to claim 1. The combination of Oberoi and Konolige fails to specifically teach wherein the surface treatment apparatus further comprises a protruding object sensor mounted on the work arm, the control method further comprising: controlling, when the surface of the object is treated by the treatment machine, the work robot to cause the treatment machine to circumvent the protruding object based on the presence of the protruding object determined by the protruding object sensor.
	However, in the same field of endeavor, Maeda teaches: 
wherein the surface treatment apparatus further comprises a protruding object sensor mounted on the work robot ([0041], “since the television camera 17 and the lighting member 18 which are relatively light in weight and small in size are used for detecting the presence or absence of interference or the amount of interference”; Fig. 1 shows the television camera 17 and the lighting member 18 are mounted on the robot arm), 
the control method further comprising: 
controlling the work robot to cause the treatment machine to circumvent the protruding object when the protruding object is determined by the protruding object sensor ([0052], “When there is an interfering object during the movement of the elastic marker 15, deformation is generated in the elastic marker 15 as shown in FIG. 5, so that the presence or absence of an interfering object is confirmed by detecting the deformation, and the confirmation work in the initial region is completed.”; [0055], “The presence/absence of an interfering object in the construction area can be grasped, and when execution is performed by the dust suction head 13, the construction is performed by operating the television camera 17 and the lighting member 18 by operating the 1 arm 5 a and the 2 arm 5 b, while confirming the state of execution by the television camera and the lighting member. 13. Execution by the dust suction head 13 is performed while avoiding a place where an interfering object exists.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Oberoi, in view of Konolige and Yasuo, to control the work robot to cause the treatment machine to circumvent the protruding object based on the detected presence of the protruding object by the protruding object sensor, as taught by Maeda, in order to reliably confirm the presence or absence of an interference on the object with a simple configuration and to accurately and safely execute the construction by the work robot without colliding with the interference.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Inaba et al. (US 2016/0368149 A1) teaches a robot includes a three-dimensional shape detecting sensor to detect a three dimensional shape of a travel surface existing in a forward travelling direction of the robot.
	Swain et al. (US 2005/0055127 A1) teaches an apparatus for performing machining operations on an object by moving a robotic arm in three dimensions relative to the object. 

12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962. The examiner can normally be reached Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.Q.B./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664